GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY 8515 East Orchard Road Greenwood Village, Colorado 80111 October 6, 2009 VIA EDGAR Securities and Exchange Commission treet NE Washington, DC 20549 Attention:Filing Desk RE: Varifund Plus Variable Annuity Contract Varifund Variable Annuity Account 497(j) Filing (File Nos. 811-05817; 333-333-162252) Great-West Life & Annuity Insurance Company Ladies and Gentlemen: In lieu of filing the form of the Prospectus Supplement for Varifund Variable Annuity Account (the “Account”) pursuant to paragraph (c) of Rule 497 under the Securities Act of 1933, the Account hereby certifies: 1. the form of the Prospectus Supplement that would have been filed under paragraph (c) of Rule 497 does not differ from that contained in the Account’s registration statement on Form N-4; and 2. the text of the Account’s registration statement on Form N-4, has been filed with the Securities and Exchange Commission electronically via EDGAR transmission, on October 1, 2009. If you should require any additional information regarding the foregoing, please do not hesitate to contact me at (303) 737-1130. Varifund Variable Annuity Account (Registrant) By: /s/ W. Michael Cirelli W. Michael Cirelli Counsel
